PER CURIAM.
Linda Kilpatrick appeals an adverse summary judgment in her action for breach of employment contract. Summary judgment was correctly entered for failure of appellant to exhaust applicable grievance and administrative remedies. See City of Miami v. Fraternal Order of Police, 378 So.2d 20 (Fla. 3d DCA 1979), cert. denied, 388 So.2d 1113 (Fla.1980).
Appellant’s reliance on Kresse v. City of Hialeah, 539 So.2d 534 (Fla. 3d DCA 1989), is misplaced. Kresse holds that an employee need not file a grievance under a collective bargaining agreement where the employee makes a claim directly under the statutory anti-retaliation provision of the worker’s compensation law. Id. at 535; see also Lingle v. Norge Division of Magic Chef, Inc., 486 U.S. 399, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988). The Kresse exception *699is a very limited one and is not applicable here.
The order under review is affirmed.